*58
On Remand from the Supreme Court

CRAWLEY, Judge.
On August 11, 2000, the Alabama Supreme Court reversed the judgment of this court and remanded the cause with directions to reduce the jury verdict of $76,898.89 by $20,000. In compliance with the Supreme Court’s opinion in Ex parte Goldsen, 783 So.2d 53 (Ala.2000), the judgment of the circuit court is reversed and the cause is remanded for compliance with the mandate of the Supreme Court.
REVERSED AND REMANDED WITH INSTRUCTIONS.
ROBERTSON, P.J., and YATES, MONROE, and THOMPSON, JJ., concur.